  

Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 1 of 21

58 44 (Rev, 02/19)

CIVIL COVER SHEET

‘The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
nit

provided by local rules of court. This form, approved by the Judicial Con

erence of the ed States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I, (a) PLAINTIFFS
Ernestine Wiggs

(b) County of Residence of First Listed Plaintiff Philadelphia
(RACEPT IN US. PLAINTIFF CASES)

c) Attorneys (Firm Name, Address, and Telephone Numbe
Schafkopf Law, 11 Bala Ave

Weisberg Law, 7 S. Morton Ave, Morton PA 19070; 610-690-0801
Mildenberg Law, 1735 Market St,Phila PA 19103; 215-545-4870

CREF NRANIA. d/b/a Philadelphia Police Department, Marlo

Holmon, Matthew Gillespie, Megan Bolognone, Anthony Massaro,
Corporal Zacharcenka

County of Residence of First Listed Defendant _
CIN US, PLAINTIFF CASES ONLY)

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attomeys (if Keown)

Bala Cynwyd PA''9004; 610-664-5200

 

 

H. BASIS OF JURISDICTION (Place an "X" in One Hox Only)

G1) US. Government

Plaintiff

O2 US. Government
Deferdaat

 

 

 

IV. N

   

1f0 Insurance

#20 Marine

E30 Miller Act

140 Negotiable Instrument

150 Recovery of Overpayment
& Enforcement of Judgment

ISE Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Vetevans)

153 Recovery of Overpayment
of Veteran’s Benefits

£60 Stockholders’ Suits

£90 Other Contract

195 Contract Product Liability

£96 Franchise

90 O08000

OQOOd O

   

REAL: PROPERT
0 210 Land Condemnation
O 220 Foreclosure
( 236 Rent Lease & Ejectment
240 Torts to Land
O 245 Tort Product Liability
{7 290 AH Other Real Property

ATURE OF SUIT (Place an “X" in One Box

 

  
  
 

  
 

  
  
 

   
 
 

 
 

It. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
$3 Federal Question PTF DEF PTF DEF
(U.S. Government Not a Party) Citizen of This State m1 1 Incorporated er Principal Place o4 a4
of Business In Fhis State
O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place G5 ms
(Indicate Citizenship of Parties in Item HD of Business In Another State
Citizen or Subject of a 73 #4 3. Foreign Nation go6 a6
Foreign Country
Only) Click here for: Nature of Suit Code Descriptions
TORTS: RUEIPURE/PENALTY: [ooo USANKRUPILOY: (jc OPHER STATUTE

PERSONAL INJURY

 
  

     
    

    

PERSONAL INJURY 0) 625 Drug Related Seizure C1 422 Appeal 28 USC 158 0 375 False Claims Act
© 316 Airplane 01 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 0 376 Qui Tam (31 USC
0 315 Airplane Product Product Liability O 696 Other 28 USC 157 3729{a)}
Liability 367 Health Care/ 0 400 State Reapportionment
C1) 320 Assault, Libel & Pharmaceutical EEO ER! 4 410 Antitrust
Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
(7 330 Federal Employers’ Product Liability 1 830 Patent 4 450 Commerce
Liability 0 368 Asbestos Personal G 835 Patent - Abbreviated 0 460 Deportation
GF 340 Marine Injury Product New Drug Application {0 470 Racketeer Influenced and
OF 345 Marine Product Liability O 840 Frademark Corrupt Organizations
Liability PERSONAL PROPERTY ¢& TABOR: Oe SOCIAL SECURT 0 480 Consumer Credit
1) 350 Motor Vehicle G 370 Other Fraud 0 710 Fair Labor Standards 0 861 HIA (1395) 0 485 Telephone Consumer

C1 355 Motor Vehicle 0 371 Trath in Lending Act C) 862 Black Lung (923) Protection Act
Product Liability {1 380 Other Personal C1 720 Labor/Management 0 863 DIWC/DIWW (405{g)) | 0) 490 Cable/Sat TV

0 360 Other Personal Property Damage Relations O 864 SSID Title XVI & 850 Securities/Commodities/
Tajury 0 385 Property Damage 01 746 Railway Labor Act GF 865 RSI (405(e)) Exchange

CF 362 Personal Injury - Product Liability 1 751 Family and Medical C1 890 Other Statutory Actions

C7 891 Agricultural Acts
210) 893 Environmental Matters
G 895 Freedom of Information

Leaye Act
40 790 Other Labor Litigation
O 791 Employee Retirement

Medical Malpractice

    

        

|e PERERAL TAX SUITS:
0 876 Taxes (US. Plaintiff

NERRE
Habeas Corpu

 

[:
ss

01 440 Other Civil Rights

1 441 Voting O 463 Alien Detainee Income Security Act or Defendant} Act
{J 442 Employment C1 350 Motions to Vacate 7 871 IRS—Third Party O) 896 Arbitration
0 443 Housing/ Sentence 26 USC 7609 0 899 Administrative Procedure

 
  

Accommodations CG 530 General Act/Review or Appeal of
2f 445 Amer. w/Disabilities -[ 1 535 Death Penalty en MING RATION: 27] Agency Decision
Employment Other: O 462 Naturalization Application O 956 Constitutionality of
O01 446 Amer. w/Disabilities - 1 540 Mandamus & Other {7 465 Other Immigration State Statutes
Other 0 550 Civil Rights Actions

&F 555 Prison Condition

0 560 Civil Detainee -
Conditions of
Confinement

1 448 Education

 

 

 

 

VY. ORIGIN (Place an “X" in One Box Only)

PL1 Original
Proceeding

VI. CAUSE OF ACTION

G2 Removed from
State Court

1 8 Muttidistrict
Litigation -
Direct File

O16 Multidistrict
Litigation -
Transfer

O 4 Reinstated or
Reopened

QO 5 Transferred fom
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):

42 USC 1981 and 1983, Whistla Blower Law, ADA

Brief description of cause; ae . ; ;
Plaintiff has been subjected to discrimination, harassment and a hostile work environment because of his race

O 3° Remanded from
Appellate Court

 

 

 

 

 

 

VIL REQUESTED IN {] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND: Moyes No

VIH. RELATED CASE(S) ; ;
IF ANY (See instructions): JUDGE DOCKET NUMBER

DAFE SIGNATURE OF ABFORNEY OF RECORD

10/28/2019 Sur By,

FOR OFFICE USE ONLY é f - ae

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 2 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Ernestine Wiggs

v

City of Phiadelphia d/b/a
Philadelphia Police Department, et al.

CIVIL ACTION

NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and ali other parties, a Case Management Track Designation Form specifying the track

to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255.

(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits.

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2.

(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos.

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks,

C )

( )
C )

( )

 

 

10-28-19 Gary Schafkopf, Esq Plaintiff
Date Attorney-at-law Attorney for
610-664-5200 888-283-1334 gary@schaflaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

 

 
Case 2:19-cv-05105-PBT Document 1 Filed 10/31/19 Page 3 of 21
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 520 W. 66th Avenue Philadelphia PA 19126

 

Address of Defendant: 1515 Arch Street 16th Floor Philadelphia PA 19102

 

Philadelphia Police Department

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_] No
previously terminated action in this court? "

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ ] No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any carlier Yes [| No

numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

T certify that, to my knowledge, the within case [1 is / [§] is not related to any case now pending or within one year previously terminated action in

 

this court except as noted above.
DATE: 10/28/2019 ey ALLY sign here & 83362
Auorney- at-Law / Pro Se Plaintiff Attorney LD. # (ifapplicable)

 

 

CIVIL: (Place a Vin one category only}

 

 

 

 

 

A, Federal Question Cases: B, Diversity Jurisdiction Cases:
[.] 1. Indemnity Contract, Marine Contract, and All Other Contracts Ci 1. Insurance Contract and Other Contracts
Ci 2. FELA Cl 2. Airplane Personal Injury
Ci 3. Jones Act-Personal Injury Cl 3. Assault, Defamation
LJ] 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent [} 5. Motor Vehicle Personal Injury

6. Labor-Management Relations C] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
C) 8 Habeas Corpus CL] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases Cl 9. Allother Diversity Cases

10, Social Security Review Cases (Please specify):
CL] 11. Atl other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is fo remove the case from eligibility for arbitration)

I, Gary Schafkopf, Esq , counsel of record or pro se plaintiff, do hereby certify:

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought, /y
pare, 10/28/2019 dry EYL 83362
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # Gf applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P, 38.

 

Civ, 609 (5/2018)

 

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 4 of 21

MILDENBERG LAW FIRM

Brian R. Mildenberg, Attorney ID No. 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
brian@mildenberglaw.com
215-545-4870

Fax: 215-545-4871

Attorney for Plaintiff

Additional Counsel Listed on signature page

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

ERNESTINE WIGGS
520 W. 66" Avenue
Philadelphia, PA 19126

Plaintiff

CITY OF PHILADELPHIA
d/b/a PHILADELPHIA POLICE
DEPARTMENT

1515 Arch St, 16" FL
Philadelphia, PA 19102

and

CORPORAL MARLO HOLMON
Individually, & in her official capacity as

a Corporal for the
PHILADELPHIA POLICE
DEPARTMENT

1515 Arch St, 16% FL
Philadelphia, PA 19102

and

LIEUTENANT MATTHEW
GILLESPIE
Individually, & in his official capacity as

a Lieutenant for the

4

Civil Action No.:

Jury Trial of Twelve (12) Jurors Demanded

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19

PHILADELPHIA POLICE
DEPARTMENT

1515 Arch St, 16" FL
Philadelphia, PA 19102

and

CORPORAL MEGAN BOLOGNONE
Individually, & in her official capacity as

a Corporal for the
PHILADELPHIA POLICE
DEPARTMENT

1515 Arch St, 16" FL
Philadelphia, PA 19102

and

SERGEANT ANTHONY MASSARO
Individually, & in his official capacity as

a Sergeant for the
PHILADELPHIA POLICE
DEPARTMENT

1515 Arch St, 16" FL
Philadelphia, PA 19102

and

CORPORAL ZACHARCENKO
Individually, & in his official capacity as

a Corporal for the

PHILADELPHIA POLICE

DEPARTMENT

1515 Arch St, 16" FL

Philadelphia, PA 19102
Defendants

x

CIVIL ACTION COMPLAINT

PARTIES

Page 5 of 21

 

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 6 of 21

1. Plaintiff, Ernestine Wiggs, is an adult individual, residing at 520 W 66th Ave,
Philadelphia, PA 19126. At all times materiai hereto, Plaintiff was employed by
Defendant, the Philadelphia Police Department, as a Correctional Officer. Plaintiff has
worked at the PPD since April 11, 1994. Plaintiff has over 24 years of experience and is
an exceptional correctional officer with commendations from her previous commanding
officers over the years. Plaintiff suffers from rheumatoid arthritis and asthma, a condition
that causes inflammation in her joints, which makes it painful and difficult for Plaintiff to
move about.

2. Defendant, the Philadelphia Police Department, is a government agency that
conducts business in the Commonwealth of Pennsylvania and is headquartered at 750
Race Street Philadelphia, PA 19106. The PPD is the nation's fourth largest police
department, with over 6300 sworn members and 800 civilian personnel. It is the primary
law enforcement agency responsible for serving Philadelphia County, extending over 140
square-miles in which approximately 1.5 million reside.

3. Defendant, Corporal Marlo Holmon, at all times material herein, acted
individually, as well as in her individual capacity as an agent, servant, workman, or
employee of the Philadelphia Police Department acting under the color of State law.

4. Defendant, Lieutenant Matthew Gillespie, at all times material herein, acted
individually, as well as in his individual capacity as an agent, servant, workman, or
employee of the Philadelphia Police Department acting under the color of State law.

5. Defendant, Lieutenant Megan Bolognone, at all times material herein, acted
individually, as well as in her individual capacity as an agent, servant, workman, or

employee of the Philadelphia Police Department acting under the color of State law.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 7 of 21

6. Defendant, Sergeant Anthony Massaro, at all times material herein, acted
individually, as well as in his individual capacity as an agent, servant, workman, or
employee of the Philadelphia Police Department acting under the color of State law.

7. Defendant, Corporal Zacharcenko, at all times material herein, acted individually,
as well as in his individual capacity as an agent, servant, workman, or employee of the
Phiiadelphia Police Department acting under the color of State law.

JURISDICTION AND VENUE

8. The above paragraphs are incorporated herein by reference.

9. Jurisdiction in this Honorable Court is based on federal question 28 U.S.C. §1331;
supplemental jurisdiction over state law claims is granted by 28 U.S.C. §1367.

10. Venue is proper in the Eastern District of Pennsylvania, as the facts and
transactions involved in the discrimination complained of herein occurred in large part in
this judicial district.

11. Plaintiff has exhausted her administrative remedies and obtained a Right to Sue
Letter from the EEOC. (Exh. A).

STATEMENT OF FACTS

12. The above paragraphs are incorporated herein by reference.

13. The PPD, in a number of unlawful, intimidating and discriminatory acts, created a
discriminatory and hostile work environment for Plaintiff.

14. Plaintiff has worked as a Correctional Officer for the Philadelphia Police
Department for 25 years. Her performance has always been exemplary, showing
extraordinary courage and bravery in the line of her work.

15. Plaintiff started experiencing harassment from her superiors in January of 2016.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 8 of 21

16. On or around April 2016, Plaintiff was on her post doing her job when Corporal
Holmon (Badge #8037) approached her to tell her that she was re-assigning her to the
female block. Plaintiff was not notified beforehand and felt that this was a form of
harassment by her superior to make it difficult for her to do her job efficiently.

17. On or around May of 2016, Plaintiff went to talk to Corporal Holmon about how
she feels that she has been treated unfairly by her. Holmon stated to Plaintiff that she had
gone home to speak with her husband and realized she had been unfair to Plaintiff in her
treatment and orders to her at work.

18. Corporal Holmon told Plaintiff that she only made Plaintiff take on more
responsibilities because she felt that Plaintiff could do the work more thoroughly, but that
was done without concern and thorough consideration of Plaintiff's workload and stress.

19, Despite the talk, Plaintiff continued to suffer disparaging treatment at work from
her superiors.

20. On or around May of 2016, the facility where Plaintiff worked had flooded with
what appeared to be brown water. Plaintiff noticed that the odor was very strong,
smelling of mildew and sewage. Even Plaintiff's coworkers who worked in another area
of the department could smell the odor. Plaintiff's corporal was aware of the strong odor
from the flood and reported it to the lieutenant.

21. The prolonged period of smelling the mildew and sewage odor was too much for
Plaintiff, and she experienced nausea as well as lightheadedness. She had to leave the
office multiple times in order to get fresh air and felt sick throughout the time that she

was working.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 9 of 21

22. Upon information and belief, Corporal Holmon saw that Plaintiff was not feeling
well and condescendingly told her that she only had two options, which was to continue
working or go to the “comp clinic” for police correctional officers.

23. Plaintiff's lieutenant then yelled at her and commanded Plaintiff to use her sick
time and to go to the emergency room at Jefferson Hospital. Plaintiff assumed that since
the lieutenant was new to the department, he didn’t know that the usual practice is for
officers to go to the comp clinic at Hahnemann. She told him so, but he refused her
request to go to the comp clinic and instead forced her to go to the emergency room. He
even had her supervisor drive her to Hahnemann.

24. Plaintiff felt that the chain of events was in violation of her HIPAA rights and the
usual protocol that her department follows, so she called her safety office to report the
situation.

25. When Plaintiff arrived at the hospital, even the nurses there toid her that she was
supposed to be at the comp clinic and not at the emergency room.

26. On December 14, 2016, Plaintiff was assigned to the Femaie Block with Officer
Graves. She was approached by Corporal Holmon, who told her to take a walk with her.
Plaintiff was on suicide watch and could not abandon her post. Holmon toid her that she
had two buses in the bay, one with 32 males and the other with 15 females. She
specifically wanted Plaintiff to do a search for the female bus.

27. There were other female officers that the corporal could have asked to complete
the search which would not have hindered their post or job, but she chose to ask Plaintiff
to give up her post, despite being on suicide watch, thus forcing Plaintiff to abandon her

post on suicide watch, and putting the prisoner’s safety in jeopardy.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 10 of 21

28, Plaintiff was shocked to see that Corporal Holmon was smirking. She then put
Plaintiff's post in abandoned status.

29. Plaintiff was also often skipped over for overtime. Usually, senior members are
given preference for overtime, as well as choice of post. However, Plaintiff has seen
officers with less seniority than her being offered overtime and choice of post.

30. On or around December of 2016, Plaintiff found herself in a situation with a
hostile prisoner. At around 4:45 or 5 p.m., the prisoner was escorted back to B-Block
after court. However, the prisoner refused to go into his cell. The prisoner then grabbed
ahold of her partner and started to punch him on his head and body. He then started to
choke him. Plaintiff acted quickly when she saw what was happening and tried to get the
prisoner off her partner, Plaintiff had handcuffs already in her hands to restrain the
prisoner once he was under control. In their scuffle, Plaintiff used force to stop the
prisoner.

31. Holmon badgered Plaintiff about filling out a Use of Force form for what had
happened and for using physical force on the prisoner, even though Plaintiff already
knew the procedure.

32. Plaintiff filled out the Use of Force form with all the details that she remembered,
including what she had to do to save her partner, what she saw, and the officers who were
at the scene, However, before she could finish filling out her personal information on the
form, Corporal Holmon told her to head to Central Detective for the interview, the usual
procedure when there is an altercation with a prisoner.

33. About a day or two after Plaintiff handed in the Use of Force to Corporal Holmon

to review, she approached Plaintiff with documents for her to sign. Plaintiff refused to

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 11 of 21

sign without knowing what the papers were for, as the corporal was seemingly hiding the
summary of the papers while pointing directly to the signature line. Plaintiff realized it
was her Use of Force form after reading the document, but was no longer the same as the
one she handed in. Holmon told Plaintiff to just sign the form to affirm that this was her
account of the incident, even though it was different from what she had written. The Use
of Force form no longer included Corporal Holmon as being on the scene as well as
another officer.

34. Plaintiff refused to sign the form since it was not the same account that she had
submitted of the incident, and Corporal Holmon angrily told Plaintiff that she didn’t need
Plaintiff to sign it. She also directed another officer to sign his Use of Force form,
without having him read it, and he also refused to do so. Plaintiff and the other officer
were shocked that she would do something like that, as it would have constituted fraud
and/or misrepresentation.

35. On January 10, 2017, Plaintiff had a meeting with Lieutenant Gillespie and
Corporal Holman to discuss Corporal Holman mistreating Plaintiff.

36. On February 17, 2017, Plaintiff went to internal affairs about the aforesaid use of
force incident. However, internal affairs refused to take any action.

37, When Plaintiff had the interview with a Sergeant Pinkerton about the incident, she
was told by him that her commanding officer told him to question her about why she
didn’t sign the Use of Force form. Plaintiff was shocked her commanding officer was

allowed to interfere with the questioning of the interview.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 12 of 21

38. After explaining the situation to the sergeant, he stated to Plaintiff that he even
agreed with Plaintiff that he would not have signed the documents since the original
content had been changed. However, nothing changed after the meeting.

39. On or about November 15, 2017, Plaintiff was served two sets of 18s, the
violation code, for failing to properly fill out the Use of Force form and for violating the
Handcuff Directive. They first attempted to serve her the documents without the presence
of a union representative — but Plaintiff demanded a union representative be present.
They also denied her copies of the violation documents, even though it is protocol to
request and receive them.

40. On May 18, 2018, Plaintiff was brought up to the Board of Inquiry to defend her
case. While the Use of Force violation was thrown out, Plaintiff was reprimanded for the
violation of a handcuff directive, which was never issued in the first place — upon
information and belief, a handcuff directive was falsified after the incident by Plaintiff's
supervisors. No documentation of the directive has ever been produced.

41. During the Inquiry, Lieutenant Giliespie lied to say that Plaintiff did not get along
with anyone in the department, which was false, as Plaintiff had been working in the
police department for 23 years and had previously gotten many positive evaluations from
her commanding officers, including Lieutenant Gillespie.

42. Upon information and belief, Corporal Holman also told the Board that she is able
to change the information on the Use of Force form as she sees fit, which is untrue. The
Use of Force form filled out by Plaintiff should only include the information that she saw
and did, and as she is the person to sign the form, should not have been changed by the

corporal,

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 13 of 21

43. About a few months after the hearing, Plaintiff received her evaluation back from
her superiors and was surprised to find that they had given her a negative evaluation. She
believes it was retaliation for having been relieved of wrongdoing during the hearing and
because she had previously filed complaints against her superiors. They had marked on
the evaluation that Plaintiff does not get along with her colleagues, which was not true.

44, On March 11, 2019, Plaintiff approached Corporal Zacharcenke (Badge #8387)
for FMLA (Family Medical Leave Act) leave from work from March 19" to the 20", so
that she could have a procedure done pertaining to her rheumatoid arthritis condition on
March 19th to the 20th and have enough time to recover. Corporal Zacharcenko approved
it.

45, However, on March 18th, Plaintiff suffered an asthma attack and contracted a
virus. She was so sick she hardly left the bed. She had to reschedule her procedure but
continued to use the time she already took off to recover from her illness,

46. On or around the 19th of March, Sergeant St. Onge (Badge #401) and Lieutenant
Bolognone (Badge #290) called Plaintiffs phone, However, Plaintiff was too sick to take
any calls. When they could not reach her, they proceeded to call her son and her sister, as
well as other family members.

47, Officers were sent to Plaintiff's house for a weliness check as they claimed that
she did not show up for work and had not answered her phone, despite her having given
them notice of her absence and having it approved.

48. When Plaintiff returned te work on March 26th, 2019, she was lectured for not
returning the call by Lt. Bolognone and was told that an investigation would be made

about her absence, and that Plaintiff had been “A WOL’d.” Plaintiff was confused and

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 14 of 21

shocked by what he was saying as she had obtained approval for her FMLA leave from
Corporal Zacharcenko. When she refuted her claims and explained the situation to Lt.
Bolognone, she told her that they would rescind the investigation and AWOL days.
Plaintiff requested a memo to prove that the investigation was rescinded but never
received that memo.

49. Upon information and belief, they still retained notes on Plaintiff's file that she
had been counseled on the incident, indicating that Plaintiff had committed wrongdoing
in the incident. Plaintiff was displeased to hear this, as she had followed procedures and
properly requested FMLA leave before obtaining approval from Corporal Zacharcenko,

50. On August 15, 2019, Plaintiff was assigned to the female cell block. Defendant,
Corporal Holman made physical contact with Plaintiff on her way towards the cell block.
Corporal Holman then stated with sarcasm, “Oh, I thought I hit the chair.” Plaintiff
responded, “You know the difference from hitting a chair as opposed to a person.”
Corporal Holman then stated again with sarcasm, “Well, are you hurt? Did I hurt you?”
With a smirk on her face Corporal Holman touched Plaintiff's arm and said, “Weil if I
hurt you I apologize.” The rest of the shift Corporal Holman continued to come back to
the cell block area snickering. Upon information and belief there are cameras all
throughout the unit, which captured the incident.

51. The actions of Defendants have caused Plaintiff to suffer fear, distress, upset and
financial loss.

52. Plaintiff has filed a charge of discrimination with the EEOC.

STATEMENT OF CLAIMS

COUNT I- CIVIL RIGHTS VIOLATION
42 U.S.C. § 1983

 

 
53,

S54.

55.

56.

37.

58.

39,

60.

61.

62.

Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 15 of 21

RETALIATION FOR OPPOSITION TO ILLEGAL POLICIES

Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length
herein.

Defendants took the aforementioned adverse actions against Plaintiff in retaliation to her
participation in the protected activity of refusing to falsify use of force forms.

As a result of Defendants’ actions as aforesaid, Defendants have denied Plaintiff the right
to the same terms, conditions, privileges and benefits of her employment agreement with
the City of Philadelphia Police Department, in violation of 42 U.S.C. § 1981.

Such violation of 42 U.S.C. § 1981 is actionable against the City of Philadelphia, a
municipal entity, pursuant to 42 U.S.C, § 1983.

Said retaliation against Plaintiff has affected Plaintiff to her detriment.

Said retaliation would detrimentally affect a reasonable person under similar
circumstances.

Said retaliation exacerbated the already hostile work environment to the point of a crisis.
Said violations were done intentionally and/or knowingly with malice or reckless
indifference and warrant the imposition of punitive damages.

As a direct and proximate result of Defendants’ violation of 42 U.S.C. § 1983 Plaintiff
has suffered the damages and losses set forth herein and have incurred attorneys’ fees and
costs,

Plaintiff is suffering and will continue to suffer irreparable injury and monetary damages
as a result of Defendants’ retaliatory acts unless and until this Court grants the relief

requested herein.

 
63.

64.

65.

66.

67,

68.

69.

70.

71.

Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 16 of 21

The wrongful acts and conduct of Defendants were done with deliberate indifference to
the statutory and constitutional rights of Plaintiff.
As such, Plaintiff has and continue to suffer damages as set forth herein.

COUNT II - WHISTLEBLOWER LAW
43 P.S. LABOR § 1421, ET SEO
RETALIATION FOR OPPOSITION TO WRONGDOING

Plaintiff incorporates by reference ail prior paragraphs as if fully set forth at length
herein.

Plaintiff took actions to oppose falsifying use of force forms, which meets the definition
of “wrongdoing” as defined in 43 P.S. Labor § 1422,

Defendants took the aforementioned adverse actions against Plaintiff in retaliation for her
participation in the protected activity of refusing to falsify use of force forms. Said
retaliation has affected Plaintiff to her detriment.

Said retaliation would detrimentally affect a reasonable person under similar
circumstances.

Said violations were done intentionally and/or knowingly with malice or reckless
indifference and warrant the imposition of punitive damages.

As a direct and proximate result of Defendants’ violation of 43 P.S. Labor § 1421, et seq.,
Plaintiff has suffered the damages and losses set forth herein and have incurred attorneys’
fees and costs, to which Plaintiff is entitled to compensation.

Plaintiff is suffering and will continue to suffer irreparable injury and monetary damages
as a result of Defendants’ retaliatory acts uniess and until this Court grants the relief

requested herein.

 
72.

73,

74,

75.

76.

77,

78.

79,

80.

Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 17 of 21

The wrongful acts and conduct of Defendants were done with deliberate indifference to
the statutory and constitutional rights of Plaintiff.
As such, Plaintiff has and continue to suffer damages as set forth herein.
COUNT IT
42 U.S.C. §1983
FIRST AMENDMENT VIOLATION & Monell: Rights of Speech to Petition
Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length
herein.
Plaintiff engaged in a protected activity; the government responded with retaliation; and
the protected activity was the cause of the retaliation.
Plaintiff was retaliated against for refusing to falsify use of force forms and acting as a
whistleblower, and/or accuser of other police officers.
Defendants caused Plaintiff to suffer retaliation by their wrongful conduct all in violation
of the First Amendment of the United States Constitution, actionable through 42 U.S.C.
§1983, et seq.
Prior to the events described herein, Defendants developed and maintained policies,
practices, procedures and customs exhibiting deliberate indifference to the Constitutional
rights of persons within the geographic and jurisdictional limits of City of Philadelphia,
which caused violations of Plaintiffs constitutional and other rights.
Specifically, Defendants retaliate against police officers who refuse to falsify use of force
forms, and act as whistleblowers.
The above described acts or omissions by Defendants demonstrated a deliberate

indifference to the rights of citizens, such as Plaintiff, and were the cause of the

violations of Plaintiff's rights as set forth herein.

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 18 of 21

81. Plaintiff suffered harm due to Defendants’ conduct.

COUNT IV
ADA VIOLATIONS

82. Plaintiff incorporates by reference all prior paragraphs as if fully set forth at length
herein.

83. In addition to and/or in the alternative, the foregoing adverse employment actions taken
against Plaintiff constituted retaliation for Plaintiff’s lawful requests and exercise of
rights under the ADA.

84. The foregoing actions of Defendants created a hostile work environment that was severe
and pervasive and that altered the terms and conditions of Plaintiff's employment.

85, Further, the PPD failed to accommodate Plaintiff's disability or perceived disability and
failed to engage in a constructive, interactive process concerning same.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment in her favor and against Defendants, together
with interest, costs, punitive damages, attorney’s fees and such other and further relief as this
Honorable Court deems just, including equitable injunctive relief.
JURY DEMAND
Plaintiff hereby demands a jury trial as to all issues so triable herein.

[remainder of page left intentionally blank]

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 19 of 21

BY: /s/ Matthew Weisberg
MATTHEW B. WEISBERG, ESQ
Attorney ID No. 85570
DAVID A. BERLIN, ESQ.
WEISBERG LAW
Attorney ID No. 314400

7 South Morton Ave. 19070
Morton, PA

610-690-0801

Fax: 610-690-0880
Attorneys for Plaintiff

DATED: 10-28-19

BY: /s/ Brian R Mildenberg
BRIAN R. MILDENBERG, ESQ
MILDENBERG LAW FIRM
Attorney ID No, 84861

1735 Market Street, Ste. 3750
Philadelphia, PA 19103
215-545-4870

Fax: 215-545-4871

DATED: 10-28-19

Respectfully Submitted,

~
py: Unn, AArpoy
GARYSCHAFKOPF, ESQ /
SCHAFKOPEF LAW, LLC
Attorney [ID No. 83362

11 Bala Ave

Bala Cynwyd, PA 19004
610-664-5200 Ext 104

Fax: 888-238-1334
Attorney for Plaintiff

DATED: 10-28-19

 
Case 2:19-cv-05105-PBT Document1 Filed 10/31/19 Page 20 of 21

EXHIBIT A

 

 
Case 2:19-cv-05105-PBT Document1 Filed 10/3

 
